Citation Nr: 1733795	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and friend 


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2010, the RO denied service connection for degenerative joint disease of the right wrist and for a total disability rating based on individual unemployability (TDIU). 

In February 2013, the RO granted service connection for lumbar strain (claimed as lumbar spine, degenerative disc disease) and assigned a 10 percent rating, effective May 28, 2009.

In September 2014 and November 2016, the Board remanded the case for additional development and to provide an opportunity for a hearing.

In April 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of an initial rating in excess of 10 percent for lumbar spine strain and for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veterans degenerative joint disease of the right wrist first manifested after service and is not attributable to any aspect of service including to an acute injury in service.   


CONCLUSION OF LAW

Right wrist degenerative joint disease was not incurred in service or attributable to any aspect of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In September 2014, the Board remanded the appeal to obtain records of examination and adjudication of disability benefits by the Social Security Administration (SSA).  In November 2016, the Board remanded the issues so that the Veteran be provided a Board hearing via videoconference before a Veterans Law Judge.  The records have been obtained and examinations provided.  In April 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  Attempts to obtain additional evidence in accordance with the BVA remand have been completed.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirement for the service connection claim was satisfied in a September 2009 letter. 

The Board also concludes that the duty to assist has been satisfied as all available service records, post-service treatment records, and lay statements are in the claims file.  For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran, and he will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  Arthritis is among those diseases for which these methods are available. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran served as a U.S. Army surveyor.  He contended in a May 2009 claim and in an October 2009 statement that while stationed in Germany in 1978, he was assisting a crew loading a trailer when he injured his wrist and back.  He reported that he was seen at a base hospital where X-rays were obtained and that he continued to experience symptoms of the wrist since that time. 

Service personnel records show service in Germany from April to June 1978.  The Report of Separation from Active Duty, DD-214, inconsistently shows this service in Korea.  

The Veteran's service treatment records are completely negative of any reports of symptoms, treatment, or diagnosis of residuals of a right wrist injury.  In July 1978 physical examination, the Veteran reported recurrent back pain but answered "no" to ever having any illness or injury other than that reported in the questionnaire.  He denied and symptoms of arthritis or other bone or joint dysfunction, and a military examiner noted no upper extremity abnormalities.  This was an opportunity for the Veteran to report residuals of injuries to both the back and the wrist.  

Records of VA outpatient care from September 2001 are in the file.  In September 2001, a physician noted the Veteran's report of wrist pain since 1999.  In August 2002, the Veteran reported chronic pain in the left wrist. He was prescribed medication for pain and a wrist support.  He denied any previous treatment for his wrist. There was no mention of a traumatic injury.  In June 2003, an attending physician noted the Veteran's report of a left wrist injury three years earlier and requested narcotic pain medication.  Later entries refer to right wrist pain.  In January 2004, a VA physical therapist noted the Veteran's report of right wrist pain and provided a wrist splint.  In September 2005, the Veteran sought treatment for right wrist swelling, but the attending physician referred to an X-ray several years earlier that was normal.  

In a May 2009 encounter to establish care at a new VA clinic, the Veteran reported right wrist pain since an injury in 1977.  A May 2009 radiology report showed severe DJD changes of the wrist joint with narrowed joint spaces, small separate bony densities on the lateral side of the distal portion of the navicular and dorsal to the lunate bones.  Mild soft tissue swelling was noted.

In October 2009, a VA physician noted a review of the claims file and the Veteran's report of injuring his right wrist in 1977 while doing heavy lifting.  The Veteran reported moderate current pain with severe pain on activity.  The physician noted the X-rays and observed a 60 percent reduction in wrist grip strength. The physician diagnosed degenerative joint disease but did not comment on the origin of the disorder. 

In February 2010, the RO denied service connection for degenerative joint disease of the right wrist because the record did not support the onset of the disease in service or causation by events in service. 

A March 2012 radiology report showed degenerative changes were again noted in the right wrist.  

During a March 2012 VA examination of the lumbar spine, the Veteran reported that his back injury occurred in 1978 while lifting the tongue of a trailer.  In January 2013, a VA physician found that lumbar strain, but not degenerative disc disease, was likely caused by the trailer lifting injury because the Veteran reported recurrent back pain in the discharge examination.  In February 2013, the Veteran was granted service connection for lumbar strain established as directly related to service.  

In March 2013, the Veteran was seen at Texoma Medical Center for right wrist pain for the past two to three days.  The Veteran also reported wrist pain since 1979.  The physician recommended a five hour surgical procedure.  

In August 2013, the Veteran submitted another Statement in Support of Claim in which he stated that he has been diagnosed with a right wrist injury that resulted in severe arthritis. 

A January 2014 radiology report showed the Veteran had a diagnosis of right wrist arthritis.  The examiner stated that comparison with right wrist reports from March 2012 revealed no acute disease or significant interval change in advanced, multifocal degenerative disease of the wrist, worse at radiocarpal articulations, and no fractures or dislocation.

In September 2014, the Board remanded the claim in order to obtain Social Security Administration (SSA) records and for a right wrist VA examination.  The SSA records were received in January 2015, and indicated the Veteran had severe DJD of his right wrist.  The Veteran reported employment in electrical, heating and ventilating, painting, and mechanical work from 1980 to 1990 and for one year in 2006.  The SSA examiner noted the Veteran's report of a wrist injury in 1977 while loading a trailer.   SSA granted disability benefits in part because of hand and wrist dysfunction, but the examiner did not offer an opinion whether the disease was in fact a residual of the old injury decades earlier.  

A January 2015 VA examination showed a diagnosis of degenerative arthritis, which the Veteran stated was caused in 1978 while loading and dropping a heavy object.  His range of motion was abnormal.  Palmar Flexion was to 10 degrees, Dorsiflexion to 20 degrees, Ulnar Deviation to 15 degrees, and Radial Deviation to 10 degrees.  Pain, fatigue, weakness, lack of endurance, incoordination were all noted.  There was also evidence of localized tenderness and pain.  The examiner did not issue an opinion because the Veteran's STR's were not completely available.  Notably, examination of the left wrist was normal. 

In April 2015, examiner provided an addendum to the January 2015 VA examination.  He acknowledged that some injury to the right wrist likely occurred in service but wrote, "the nature of injury can only be speculated, I am confident to say that current degenerative joint disease is less likely caused by service wrist twisting in service."  His rationale was, "It is assumed that the veteran in service injured soft tissue including ligament, tendon, and joint. The severity of the injury might be fairly mild and self-healing.  Otherwise there would have been medical documentation of the right wrist injury, treatment or residuals."  The physician further explained the causes for primary and secondary osteoarthritis and that they include age and genetics.  In this case, the physician noted that most traumatic arthritis involves fractures that were not indicated in this case.  That there was no complaint during service indicated that the injury was not significant.   

On April 5, 2017, the Veteran testified during a Board videoconference hearing.  The Veteran stated that he injured his wrist along with his back, and it really didn't start showing up until about two or three days later.  The Veteran returned to the United States from Germany after his mother died, and did not pursue his wrist until later when it started hurting him bad enough to do something about it.  The Veteran stated he could not recall whether he received treatment for his wrist within a year of service, and stated it may have been the early 1990's.  

The Board finds that service connection for a right wrist degenerative joint disease is not warranted because the disease manifested after service and was not incurred in or attributable to active service.  

The medical evidence of record shows that the Veteran experienced right wrist pain since 1999 and degenerative joint disease since 2009.  Therefore, the requirement for a current disability is met.   

The Veteran is competent and credible to report that he sustained some injury to his right wrist while lifting the tongue or loading a trailer in Germany at some time from April to June 1978.  The Veteran reported that he experienced swelling of the right wrist several days later but did not seek treatment.  Although the Veteran reported his back pain during the July 1978 discharge examination, he denied any injuries or wrist symptoms when there was an opportunity to do so, and the examiner noted no upper extremity abnormalities.  The Board places much less probative weight on the Veteran's report of the onset of chronic pain and continuity of symptoms since the time of the injury because he did not mention it at his discharge examination, denied any injuries, and because his later reports to clinicians were inconsistent when he reported the onset in the late 1990s and made no mention of an old traumatic injury when it would have assisted clinicians in a diagnosis and treatment.  Therefore, the Board places less probative weight on his reports of onset of a chronic disability in service with a continuity of symptoms after service not solely because of the absence of treatment but because the Veteran denied an injury and symptoms at the time of discharge and did not report a traumatic injury when seeking treatment for several years starting in the 1990s.  

The Board places greater probative weight on the examination and opinion of the VA physician in January and April 2015 who indicated that the condition was less likely caused by wrist twisting in service, the examiner's rationale was based on the assumption that there would have been medical documentation of the right wrist injury, treatment or residuals, had his injury been more severe.  Although adjudicators may not find lay statements not credible solely because of the absence of records of treatment, a clinician may base an opinion on his or her medical experience and judgment in part on the absence of treatment for an injury and chronic residuals.   Significantly, the physician explained the mechanisms and reasons for the development of arthritis generally and in this Veteran's case and found that the injury in service was likely a soft tissue injury that resolved at the time of discharge.  There is no other competent medical opinion of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for right wrist degenerative joint disease is denied.


REMAND

The Veteran contended that his lumbar spine strain is more severe than is contemplated in the initial rating.  

Since the most recent supplemental statement of the case issued in April 2015, the Veteran underwent two additional VA examinations of the lumbar spine disability to include associated lower extremity neurological complications in December 2015 and May 2017, the latter including associated lower extremity neurological complications.  During the April 2017 Board hearing, the Veteran waived consideration by the RO of the December 2015 examination but has not so waived consideration of the more recent May 2017 examination.  On review, the Board finds that the latter examination is pertinent to rating the spinal disability and suggests that the disability has become more severe.  Therefore, consideration by the AOJ of this and all additional relevant evidence added to the file since the last supplemental statement of the case.  38 C.F.R. § 20.1304 (c)(2016).   

The pending claim for a TDIU is intertwined with the rating for the lumbar spine See generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).  Therefore, the claim for TDIU and must also be reconsidered in view of the new evidence.   

 Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for an increased rating for lumbar strain and for a TDIU on a schedular and, if appropriate, extra-schedular basis with consideration of the new pertinent evidence added to the file since the last supplemental statement of the case.  If the claim remains denied, an additional supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


